IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON                FILED
                          MARCH SESSION , 1999              May 18, 1999

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk
PATRICK TRAWICK,                   )   C.C.A. NO. 02C01-9802-CR-00054
                                   )
           Appe llant,             )
                                   )   SHELBY COUNTY
V.                                 )
                                   )
                                   )   HON. CHRIS CRAFT, JUDGE
STATE OF TENNESSEE                 )
                                   )
           Appellee.               )   (POST -CON VICTIO N)



FOR THE APPELLANT:                     FOR THE APPELLEE:

GERALD STANLEY GREEN                   JOHN KNOX WALKUP
147 Jefferson Avenue, Suite 1115       Attorney General & Reporter
Memphis, TN 38103
                                       ELIZABETH T. RYAN
                                       Assistant Attorney General
                                       2nd Floor, Cordell Hull Building
                                       425 Fifth Avenue North
                                       Nashville, TN 37243

                                       JOH N W. P IERO TTI
                                       District Attorn ey Ge neral

                                       DANIEL S. BYER
                                       Assistant District Attorney General
                                       Criminal Justice Center, Suite 301
                                       201 Poplar Avenue
                                       Memphis, TN 38103




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                      ORDER
       In this case, the Petitioner, Patrick Trawick, appea ls from the Shelby C ounty

Crimina l Court’s d ismissa l of his petition fo r post-co nviction relief.



       Origin ally charged with one (1) count of aggravated rape, Petitioner was

convicted of the lesser included offense of rape and senten ced to nine (9 ) years in

the Depa rtment o f Correc tion. On April 16, 1996, Petitioner filed a petition for post-

conviction relief which was correctly dismissed without a hearing because

Petition er’s direct a ppea l was s till pending. Following the supreme court’s denial of

his application for permission to appeal, Petitioner filed the insta nt petition for post-

conviction relief on May 1, 1997. Counsel was appointed to represent Petitioner and

an amended petition was filed on June 16, 1997. Following an evidentiary hearing,

the trial cou rt enter ed an order d enying the pe tition on Janu ary 27 , 1998 . Time ly

notice of appeal was filed by Petitioner. In this appeal, Petitioner alleges that his trial

coun sel ren dered ineffec tive ass istanc e of co unse l.



       Trial counsel testified during the evidentiary hearing. Her testimony was

contrary in all mate rial points to the testimony o f Petitioner. Further, Petitioner failed

to produce at the post-conviction hearing any of the alleged witnesses whom he sa id

counsel failed to interview. He is therefore unable to establish that he suffered

prejudice by couns el’s failure to subpo ena the se witnes ses. See Dento n v. State ,

945 S.W.2d 793, 803 (Tenn. Crim. App. 1996), perm. to appeal denied (Tenn. 199 7).

In a detailed memorandum of findings of fact and conclusions of law, the trial court

addressed all issues raised and dismiss ed the p etition for po st-convictio n relief. The




                                             -2-
trial court concluded that Petitioner had not proven the facts alleged by clear and

convincing evidence.



       The judgment dismissing the petition for post-conviction relief was rendered

by the trial court without a jury, the jud gme nt is not a determination of guilt, and the

evidence does not preponderate against the findings of the trial court. There is no

error of law apparent on the record which would require a reversal of the judgment

of the trial cou rt.



       Neither a detailed discussion of the facts nor a lengthy opinion concerning the

law would be of precede ntial valu e in this case . We are sa tisfied th at the re sult

reached by the trial court is correct. Based on a thorough reading of the record, the

briefs of the parties, and the law governing th e issues pres ented for review, the

judgment of the trial c ourt is affirmed in accordance with Rule 20 of the Court of

Criminal Appeals of Tennessee.


                                  ____________________________________
                                  THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
JOSEPH M. TIPTON, Judge




                                           -3-